Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 12/23/2020.
Claims 1-12 are currently pending.
Claims 1-3, 5, 7-8, 10-12 are rejected.
Claims 4, 6 and 9 are objected to.
Claims 1 and 10-12 are independent claims.

Claim Objection
6. 	Claim 1 is objected to because of the following informalities: “a RRC (Radio Resource Control) connected state to a RRC idle state” should be “an RRC (Radio Resource Control) connected state to an RRC idle state”.  Appropriate correction is required.
7. 	Claim 7 is objected to because of the following informalities: “a PDCCH” should be “a physical downlink control channel (PDCH)”.  Appropriate correction is required.
8. 	Claim 10 is objected to because of the following informalities: “A base station:” should be “A base station comprising:”;  “a RRC (Radio Resource Control) connected state to a RRC idle state” should be “an RRC (Radio Resource Control) connected state to an RRC idle state”.  Appropriate correction is required.
9. 	Claim 11 is objected to because of the following informalities: “a RRC (Radio Resource Control) connected state to a RRC idle state” should be “an RRC (Radio Resource Control) connected state to an RRC idle state”.  Appropriate correction is required.
10. 	Claim 12 is objected to because of the following informalities: “a RRC (Radio Resource Control) connected state to a RRC idle state” should be “an RRC (Radio Resource Control) connected state to an RRC idle state”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. 	Claims 1-3, 5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seungri Jin et al. (US 2020/0178113 A1), hereinafter Jin, in view of Brian Alexander Martin et al. (US A1), hereinafter Martin.
For claim 1, Jin teaches a user equipment (Jin, Fig. 2M) comprising: 
a receiver (Jin, Fig. 2M item 2m-10) configured to receive, from a base station, an RNTI (Radio Network Temporary Identifier) for identifying the user equipment before the user equipment shifts from a RRC (Radio Resource Control) connected state to a RRC idle state (Jin, Fig. 2IA and paragraph 307 teach At this time, the anchor gNB 2g-02 may determine whether to switch the UE 2g-01 to the RRC idle mode or the RRC inactive mode according to a predetermined condition. The predetermined condition may be a degree of network traffic, an amount of UE context that a network can maintain, the number of UEs in which a network can support a service, and the like. In order to switch the UE 2g-01 to the RRC inactive mode at 2g-20, an inactive state transition RRC message (an RRCConnectionRelease or RRCConnectionSuspend message, a newly defined RRC message or another existing RRC message can be reused) may be transmitted. Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.)); 
a controller (Jin, Fig. 2N item 2m-42) configured to hold the RNTI (Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.); 
 	a transmitter (Jin, Fig. 2M item 2m-10) configured to transmit the information which including the held RNTI to the base station in the RRC idle state RNTI (Jin, Fig. 2IB step 2I-75 and paragraph 325 teach The UE 2i-01 may transmit a resumption request message including the resume ID or the C-RNTI received in procedure 2i-20 based on the received uplink resource information at 2i-75. The message may be a modified message of the RRCConnectionRequest message or a newly defined message (e.g., RRCConnectionResumeRequest).). 
	Martin further teaches to scramble information using the held RNTI (Martin, Fig. 3 and paragraph 95 teach the terminal device may be configured to scramble the message differently, interleave the message differently, and/or mask the cyclic redundancy check, CRC, with a different bit field depending on the message format being used to assist the base station's blind decoding.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jin with to scramble information using the held RNTI taught in Martin to have that receiving, by a user equipment, from a base station, an RNTI (Radio Network Temporary Identifier) for identifying the user equipment before the user equipment shifts from a RRC (Radio Resource Control) connected state to a RRC idle state; holding, by the user equipment, the RNTI; scrambling, by the user equipment in the RRC idle state, information using the held RNTI and transmitting the scrambled information to the base station. Because both Jin and Martin teach RRC state transition, Martin explicitly scrambling message using RNTI.
For claim 2, Jin and Martin further teach the user equipment according to claim 1, wherein the RNTI is included in an RRC Connection Release message (Jin, Fig. 2IA and paragraph 307 teach at this time, the anchor gNB 2g-02 may determine whether to switch the UE 2g-01 to the RRC idle mode or the RRC inactive mode according to a predetermined condition. The predetermined condition may be a degree of network traffic, an amount of UE context that a network can maintain, the number of UEs in which a network can support a service, and the like. In order to switch the UE 2g-01 to the RRC inactive mode at 2g-20, an inactive state transition RRC message (an RRCConnectionRelease or RRCConnectionSuspend message, a newly defined RRC message or another existing RRC message can be reused) may be transmitted. Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jin to have the RNTI is included in an RRC Connection Release message.).
For claim 3, Jin and Martin further teach the user equipment according to claim 1, wherein the RNTI is an RNTI dedicated to the scrambled information (Jin, Fig. 2IA and paragraph 307 teach at this time, the anchor gNB 2g-02 may determine whether to switch the UE 2g-01 to the RRC idle mode or the RRC inactive mode according to a predetermined condition. The predetermined condition may be a degree of network traffic, an amount of UE context that a network can maintain, the number of UEs in which a network can support a service, and the like. In order to switch the UE 2g-01 to the RRC inactive mode at 2g-20, an inactive state transition RRC message (an RRCConnectionRelease or RRCConnectionSuspend message, a newly defined RRC message or another existing RRC message can be reused) may be transmitted. Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jin to have the RNTI is an RNTI dedicated to the scrambled information.).
For claim 5, Jin and Martin further teach the user equipment according to claim 1, wherein the transmitter is configured to transmit the scrambled information when a cell in which the user equipment is located at a time of transmitting the scrambled information is same as a cell in which the user equipment is located at a time of receiving the RNTI (Jin, Fig. 2IA and paragraph 14 teach when a UE is present as is in a serving cell where the UE is transitioned to an inactive state in a next generation mobile communication system, by using a data transmission/reception procedure in a connected state while maintaining C-RNTI, it is possible to simplify the data transmission/reception procedure in the same cell in which the UE is transitioned to the inactive state with respect to MT traffic.).
For claim 7, Jin and Martin further teach the user equipment according to claim 1, wherein 28the receiver is configured to receive a PDCCH scrambled by the RNTI from the base station (Jin, Fig. 2IB and paragraph 324 teach when downlink data is generated, a PDCCH order including the C-RNTI is transmitted to the UE 2i-01 at 2i-55, and the PDCCH order may include resource information used when the UE 2i-01 transmits random access message 1.).
For claim 10, Jin teaches a base station (Jin, Fig. 2N): 
a transmitter (Jin, Fig. 2N item item 2n-10) configured to transmit, to a user equipment, an RNTI (Radio Network Temporary Identifier) for identifying the user equipment before the user equipment shifts from a RRC (Radio Resource Control) connected state to a RRC idle state (Jin, Fig. 2IA and paragraph 307 teach At this time, the anchor gNB 2g-02 may determine whether to switch the UE 2g-01 to the RRC idle mode or the RRC inactive mode according to a predetermined condition. The predetermined condition may be a degree of network traffic, an amount of UE context that a network can maintain, the number of UEs in which a network can support a service, and the like. In order to switch the UE 2g-01 to the RRC inactive mode at 2g-20, an inactive state transition RRC message (an RRCConnectionRelease or RRCConnectionSuspend message, a newly defined RRC message or another existing RRC message can be reused) may be transmitted. Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.)); 
 	a receiver (Jin, Fig. 2N item 2n-10) configured to receive information from the radio terminal in the RRC idle state (Jin, Fig. 2IB step 2I-75 and paragraph 325 teach The UE 2i-01 may transmit a resumption request message including the resume ID or the C-RNTI received in procedure 2i-20 based on the received uplink resource information at 2i-75. The message may be a modified message of the RRCConnectionRequest message or a newly defined message (e.g., RRCConnectionResumeRequest).). 
	Martin further teaches the received information scrambled using the RNTI (Martin, Fig. 3 and paragraph 95 teach the terminal device may be configured to scramble the message differently, interleave the message differently, and/or mask the cyclic redundancy check, CRC, with a different bit field depending on the message format being used to assist the base station's blind decoding.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jin with the received information scrambled using the RNTI taught in Martin to have that to transmit, to a user equipment, an RNTI (Radio Network Temporary Identifier) for identifying the user equipment before the user equipment shifts from a RRC (Radio Resource Control) connected state to a RRC idle state; to receive information from the radio terminal in the RRC idle state, the received information scrambled using the RNTI. Because both Jin and Martin teach RRC state transition, Martin explicitly scrambling message using RNTI.
For claim 11, Jin teaches a processor controlling a user equipment (Jin, Fig. 2M item 2m-42.), the processor configured to execute: 
 	a process of receiving, from a base station, an RNTI (Radio Network Temporary Identifier) for identifying the user equipment before the user equipment shifts from a RRC (Radio Resource Control) connected state to a RRC idle state (Jin, Fig. 2IA and paragraph 307 teach At this time, the anchor gNB 2g-02 may determine whether to switch the UE 2g-01 to the RRC idle mode or the RRC inactive mode according to a predetermined condition. The predetermined condition may be a degree of network traffic, an amount of UE context that a network can maintain, the number of UEs in which a network can support a service, and the like. In order to switch the UE 2g-01 to the RRC inactive mode at 2g-20, an inactive state transition RRC message (an RRCConnectionRelease or RRCConnectionSuspend message, a newly defined RRC message or another existing RRC message can be reused) may be transmitted. Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.)); 
a process of holding the RNTI (Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.); 
 	a process of transmitting the information to the base station in the RRC idle state (Jin, Fig. 2IB step 2I-75 and paragraph 325 teach The UE 2i-01 may transmit a resumption request message including the resume ID or the C-RNTI received in procedure 2i-20 based on the received uplink resource information at 2i-75. The message may be a modified message of the RRCConnectionRequest message or a newly defined message (e.g., RRCConnectionResumeRequest).). 
	Martin further teaches to scramble information using the held RNTI (Martin, Fig. 3 and paragraph 95 teach the terminal device may be configured to scramble the message differently, interleave the message differently, and/or mask the cyclic redundancy check, CRC, with a different bit field depending on the message format being used to assist the base station's blind decoding.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jin with to scramble information using the held RNTI taught in Martin to have that receiving, , from a base station, an RNTI (Radio Network Temporary Identifier) for identifying the user equipment before the user equipment shifts from a RRC (Radio Resource Control) connected state to a RRC idle state; holding, by the user equipment, the RNTI; scrambling, in the RRC idle state, information using the held RNTI and transmitting the scrambled information to the base station. Because both Jin and Martin teach RRC state transition, Martin explicitly scrambling message using RNTI.
For claim 12, Jin teaches a method comprising: 
 	receiving, by a user equipment, from a base station, an RNTI (Radio Network Temporary Identifier) for identifying the user equipment before the user equipment shifts from a RRC (Radio Resource Control) connected state to a RRC idle state (Jin, Fig. 2IA and paragraph 307 teach At this time, the anchor gNB 2g-02 may determine whether to switch the UE 2g-01 to the RRC idle mode or the RRC inactive mode according to a predetermined condition. The predetermined condition may be a degree of network traffic, an amount of UE context that a network can maintain, the number of UEs in which a network can support a service, and the like. In order to switch the UE 2g-01 to the RRC inactive mode at 2g-20, an inactive state transition RRC message (an RRCConnectionRelease or RRCConnectionSuspend message, a newly defined RRC message or another existing RRC message can be reused) may be transmitted. Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.)); 
holding, by the user equipment, the RNTI (Jin, Fig. 2IA step 2I-35 and paragraph 307 teach the anchor gNB 2g-02 may assign a value (for example, C-RNTI keeping indicator) instructing to maintain the C-RNTI.); 
 	transmitting the information which including the held RNTI to the base station in the RRC idle state RNTI (Jin, Fig. 2IB step 2I-75 and paragraph 325 teach The UE 2i-01 may transmit a resumption request message including the resume ID or the C-RNTI received in procedure 2i-20 based on the received uplink resource information at 2i-75. The message may be a modified message of the RRCConnectionRequest message or a newly defined message (e.g., RRCConnectionResumeRequest).). 
	Martin further teaches to scramble information using the held RNTI (Martin, Fig. 3 and paragraph 95 teach the terminal device may be configured to scramble the message differently, interleave the message differently, and/or mask the cyclic redundancy check, CRC, with a different bit field depending on the message format being used to assist the base station's blind decoding.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jin with to scramble information using the held RNTI taught in Martin to have that receiving, by a user equipment, from a base station, an RNTI (Radio Network Temporary Identifier) for identifying the user equipment before the user equipment shifts from a RRC (Radio Resource Control) connected state to a RRC idle state; holding, by the user equipment, the RNTI; scrambling, by the user equipment in the RRC idle state, information using the held RNTI and transmitting the scrambled information to the base station. Because both Jin and Martin teach RRC state transition, Martin explicitly scrambling message using RNTI.

15. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seungri Jin et al. (US 2020/0178113 A1), hereinafter Jin, in view of Brian Alexander Martin et al. (US A1), hereinafter Martin, and Gunnar Mildh et al. (US 2019/0320488 A1), hereinafter Mildh.
For claim 8, Jin and Martin all the limitations of parent claim 1. Jin and Martin do not explicitly teach wherein when a new RNTI is included in a message received from the base station, the controller is configured to overwrite the held RNTI with the new RNTI.
	However, Mildh explicitly teaches wherein when a new RNTI is included in a message received from the base station, the controller is configured to overwrite the held RNTI with the new RNTI (Mildh, Fig. WT1 and paragraph 51 teach replace a stored cell identity with a cell identity of a cell in which the UE sent the RRC resume request message and received the RRC connection release message; replace a stored PCI with a PCI of the cell in which the UE sent the RRC resume request message and received the RRC connection release message; or replace a stored C-RNTI with a C-RNTI obtained by the UE for the cell in which the UE sent the RRC resume request message and received the RRC connection release message.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jin and Martin with wherein when a new RNTI is included in a message received from the base station, the controller is configured to overwrite the held RNTI with the new RNTI taught in Mildh. Because all Jin, Martin and Mildh teach RRC state transition, Mildh explicitly teach replacing new RNTI with the held RNTI.


Allowable Subject Matter
16. 	Claims 4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412